No opinion. Order, entered on November 27, 1961, unanimously modified, on the law, the facts and in the exercise of discretion, with $20 costs and disbursements to plaintiffs-appellants, to the extent of restoring the case to the Day Calendar for April 2, 1962, unless on or before March 15, 1962 plaintiffs file with the calendar clerk a consent to discontinue the action with prejudice. In the event plaintiffs file such a consent, a hearing shall be held before Mr. Justice Tilzer, upon the notice and in the manner prescribed in the second and third decretal paragraphs, at a date and place to be fixed by him, as to why the action should not be discontinued with prejudice as to Dividend Shares, Inc. Concur — Botein, P. J., Rabin, McNally, Stevens and Bergan, JJ. [32 Misc 2d 111.]